Alpha Natural Resources, Inc. FOR IMMEDIATE RELEASE Alpha Natural Resources Announces Third Quarter 2008 Results · Quarterly net income of $69.9 million ($0.97 per diluted share) represents seven-fold increase from third quarter of 2007 · Coal revenue per ton reaches all time high of $85.70; per-ton margin rises 115 percent from third quarter of 2007; EBITDA nearly doubles · Strong operating cash flows continue to enhance Alpha’s liquidity position, with $560 million of cash and cash equivalents on hand as of September 30 · Agreements reached on additional 2.5 million tons of metallurgical coal sales at average weighted realization of $271/ton FOB mine ABINGDON, Va., October 29, 2008—Alpha Natural Resources, Inc. (NYSE: ANR), the largest supplier of metallurgical coals in the U.S., reported significant improvements in revenues and earnings as the company continued to take advantage of robust pricing for metallurgical coals. For the three months ended Sept. 30, 2008, Alpha recorded coal revenues of $623.0 million, compared with $440.9 million in the same period of 2007. Net income for the most recent quarter was $69.9 million ($0.97 per diluted share), compared with net income of $8.9 million ($0.14 per diluted share) in the third quarter of 2007. As previously announced during the third quarter, the company sold its interest in the Gallatin Materials lime business. Gallatin’s operating results have been reported as discontinued operations. Income from continuing operations for the most recent quarter was $64.9 million ($0.90 per diluted share), an increase of $55.4 million, or $0.75 per diluted share, over the third quarter 2007. Results for the most recent quarter included the following: · a previously reported gain from the sale of coal reserves in Kentucky in the amount of $11.4 million; · an unrealized loss of $34.3 million resulting from the change in the fair value of derivative instruments, namely forward coal contracts and diesel fuel swaps and put options, both of which declined in value during the third quarter; · an income tax benefit of $9.0 million from the reversal of a portion of the company's existing valuation allowance for deferred tax assets. Income from discontinued operations for the most recent quarter was $5.0 million ($0.07 per diluted share) consisted of the following: MORE One
